Filed 6/20/22 P. v. Guillebeau CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                             F082395
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. SC020359D)
                    v.

    JOSEPH WILLIAM GUILLEBEAU,                                                            OPINION
           Defendant and Appellant.



                                                   THE COURT *
         APPEAL from an order of the Superior Court of Kern County. Michael G. Bush,
Judge.
         Sylvia W. Beckham, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Julie A. Hokans and Henry J.
Valle, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-




*        Before Hill, P. J., Franson, J. and Peña, J.
       Appellant Joseph William Guillebeau appeals following the denial of his petition
for resentencing under the then applicable statute, Penal Code1 former section 1170.95
(Stats. 2018, ch. 1015, § 4). The parties agree that the trial court erred in making certain
factual findings and thus should not have denied appellant’s petition at the prima facie
stage of the statutory proceedings. Upon review of the record and arguments, we agree
and therefore reverse the trial court’s order and remand for further proceedings.
                  FACTUAL AND PROCEDURAL BACKGROUND
       On September 22, 1978, appellant was charged with murder with the special
circumstance that it occurred during the commission of a robbery and involved torture.
Additional charges of robbery, aggravated assault, and kidnapping were included, along
with enhancements for the use of a firearm.
       Appellant proceeded to trial and was ultimately convicted of first degree murder,
two counts of robbery, aggravated assault, and kidnapping to commit robbery, along with
certain firearm enhancements. Appellant received a life sentence in line with the
sentencing rules of that time.
       On January 31, 2019, appellant submitted a standard petition form seeking
resentencing under former section 1170.95. Appellant requested counsel. Although the
form was not fully marked to demonstrate eligibility, the trial court appointed counsel
and ordered the People to provide a response. The parties submitted the opinion
following appellant’s conviction (People v. Guillebeau (May 26, 1982) 4721, opn.
ordered nonpub. Aug. 25, 1982) and certain jury instructions to the trial court for
consideration. The People extensively briefed whether appellant aided and abetted the
underlying murder with intent to kill or was a major participant in the underlying offense.
Appellant responded with an argument that he had made a prima facie showing and was
entitled to a hearing on his petition.


1      All further statutory references are to the Penal Code.


                                               2.
       On January 26, 2021, the trial court entered a minute order denying appellant’s
petition with no explanation.
       This appeal timely followed.
                                       DISCUSSION
       As it currently stands and relevant to this case, section 1170.95, subdivision (a)
provides:
       “(a) A person convicted of felony murder or murder under the natural and
probable consequences doctrine or other theory under which malice is imputed to a
person based solely on that person’s participation in a crime, attempted murder under the
natural and probable consequences doctrine, or manslaughter may file a petition with the
court that sentenced the petitioner to have the petitioner’s murder, attempted murder, or
manslaughter conviction vacated and to be resentenced on any remaining counts when all
of the following conditions apply:
       “(1) A complaint, information, or indictment was filed against the petitioner that
allowed the prosecution to proceed under a theory of felony murder, murder under the
natural and probable consequences doctrine or other theory under which malice is
imputed to a person based solely on that person’s participation in a crime, or attempted
murder under the natural and probable consequences doctrine.
       “(2) The petitioner was convicted of murder, attempted murder, or manslaughter
following a trial or accepted a plea offer in lieu of a trial at which the petitioner could
have been convicted of murder or attempted murder.
       “(3) The petitioner could not presently be convicted of murder or attempted
murder because of changes to Section 188 or 189 made effective January 1, 2019.”
       Section 1170.95, subdivision (c) explains, “After the parties have had an
opportunity to submit briefings, the court shall hold a hearing to determine whether the
petitioner has made a prima facie case for relief. If the petitioner makes a prima facie



                                               3.
showing that the petitioner is entitled to relief, the court shall issue an order to show
cause .…”    (Stats. 2021, ch. 551, § 2.)
       The dispute in this case arises in the context of section 1170.95, subdivision (c)
and its requirement that the court determine whether appellant “is entitled to relief.” The
process for making this determination is similar to habeas corpus proceedings. (People v.
Lewis (2021) 11 Cal.5th 952, 971.) Thus, “when assessing the prima facie showing, the
trial court should assume all facts stated in the section 1170.95 petition are true.
[Citation.] The trial court should not evaluate the credibility of the petition’s assertions,
but it need not credit factual assertions that are untrue as a matter of law—for example, a
petitioner’s assertion that a particular conviction is eligible for relief where the crime is
not listed in subdivision (a) of section 1170.95 as eligible for resentencing. Just as in
habeas corpus, if the record ‘contain[s] facts refuting the allegations made in the petition
... the court is justified in making a credibility determination adverse to the petitioner.’
[Citation.] However, this authority to make determinations without conducting an
evidentiary hearing pursuant to section 1170.95, subd[ivision] (d) is limited to readily
ascertainable facts from the record (such as the crime of conviction), rather than
factfinding involving the weighing of evidence or the exercise of discretion (such as
determining whether the petitioner showed reckless indifference to human life in the
commission of the crime).” (People v. Drayton (2020) 47 Cal.App.5th 965, 980, second
bracketed insertion in original, abrogated on another ground in Lewis, at p. 963.)
       In this case, the parties agree the trial court erred in determining appellant had not
made a prima facie showing of eligibility. Upon review, this court accepts the parties’
position. Although appellant’s initial petition failed to fully demonstrate eligibility,
subsequent briefing to the trial court provided appellant the opportunity to cure this initial
defect. Appellant was able to provide the factual assertions required to make a prima
facie showing through the briefing. This court notes that the record contains substantial
factual evidence regarding appellant’s role as a direct aider and abettor in the underlying

                                              4.
crime. However, as the People concede, the record also shows that the jury was
presented with, and subject to argument from the prosecution on, the ability to convict
appellant under the natural and probable consequences doctrine. The record sheds no
light on which theory the jury relied upon in convicting appellant. At the prima facie
stage, the court could not resolve the resulting factual dispute as to what theory the jury
utilized when convicting appellant and thus could not conclude appellant was, in fact,
ineligible for resentencing. Appellant was therefore entitled to a show cause hearing
under section 1170.95, subdivision (d)(3).
                                      DISPOSITION
        The January 26, 2021 order denying appellant’s petition for resentencing is
vacated. The matter is remanded to the superior court with directions to issue an order to
show cause and conduct a hearing on the petition to determine whether to vacate
appellant’s murder conviction, recall his sentence, and resentence him consistent with
Penal Code section 1170.95, as amended effective January 1, 2022 (Stats. 2021, ch. 551,
§ 2).




                                             5.